Exhibit 10.2

AWARD DESCRIPTION AND AGREEMENT FOR

PERFORMANCE SHARE AWARDS

GRANTED UNDER THE

ARCH CHEMICALS, INC. 1999 LONG TERM INCENTIVE PLAN

GRANTED FEBRUARY 8, 2007

TO H. ANDERSON, M. E. CAMPBELL, S. C. GIULIANO,

L. S. MASSIMO AND S. A. O’CONNOR

AS AMENDED APRIL 25, 2008

 

1. Terms

The terms and conditions of the Performance Shares (as defined below) are
contained in the Award Certificate evidencing the grant of such shares, this
Award Agreement (as defined below) and in the Arch Chemicals, Inc. 1999 Long
Term Incentive Plan (the “Plan”) and such resolutions, rules and policies
previously or hereinafter adopted by the Compensation Committee of the Board of
Directors of Arch Chemicals, Inc. from time to time.

 

2. Definitions

As used herein:

“Award Agreement” means this Award Description and Agreement.

“Measurement Date” means with respect to a Performance Cycle, the last day of
the second calendar year of the Performance Cycle and the last day of the third
calendar year of such Performance Cycle.

“Participant” means a Salaried Employee granted an award of Performance Shares
under the Plan.

“Payment Schedule” means with respect to a Performance Share, such Performance
Share’s schedule as set forth in Exhibit I hereto with respect to the
Performance Cycle to govern determination of the Payment Value of such
Performance Share.

“Payment Value” means with respect to a Performance Share at any given time, the
portion, if any, of such Performance Share which a Participant has earned at
such time under the applicable Payment Schedule during the Performance Cycle
relating to that Performance Share.

“Performance Cycle” means with respect to Performance Shares, a period of three
fiscal years (beginning with the fiscal year in which such Performance Shares
are granted) over which such Performance Shares are to be earned in accordance
with the Payment Schedule; provided a Performance Cycle shall end upon full
payment of the Performance Shares relating thereto.



--------------------------------------------------------------------------------

“Performance Goal” means with respect to a particular Performance Share the
particular goal established by the Committee with respect to a particular
performance measure for such Performance Share as set forth in resolutions of
the Committee as adopted from time to time.

“Performance Share” means a unit denominated as one phantom share of Arch
Chemicals, Inc. Common Stock, granted as a Performance Award pursuant to
Section 6(c) of the Plan.

“Valuation Date” means (i) for purposes of paragraphs 4(d) and 4(f) below, the
fourth business day following the public release of the Company’s annual
earnings relating to the year in which the Measurement Date that has triggered
the payout of the Performance Shares has occurred and (ii) in connection with a
payment arising as a result of a Change in Control, on the first business day
immediately prior to the Change in Control (or if in the case of clause (i) or
(ii) hereof the Arch Chemicals, Inc. Common Stock is not traded on such day, the
first preceding day on which such stock is traded).

Other capitalized terms utilized but not defined herein have the meanings
specified in the Plan.

 

3. Performance Share Awards

Performance Shares which are awarded to a Participant shall have a Payment Value
during a Performance Cycle determined on the basis of the performance of Arch
over such Performance Cycle in accordance with the applicable Payment Schedule.
The Payment Schedules, Performance Cycles and performance measures applicable to
Performance Shares are set forth in Exhibit I hereto. Except as may be otherwise
set forth in the Plan or herein, no Performance Share may be earned prior to the
Measurement Date of the applicable Performance Cycle and then only to the extent
set forth in the applicable Payment Schedule.

 

4. Vesting and Payment

 

(a) Except as otherwise provided in the Plan, a Participant’s interest in the
Payment Value of Performance Shares awarded to him or her shall vest, if at all,
only on the Measurement Date of an applicable Performance Cycle, as the case may
be, for such Performance Shares and only to the extent earned and payable at
such time in accordance with the Payment Schedule.

 

(b) The Payment Value of each Performance Share at a given time shall be the
portion, if any, of such Performance Share called for under the Payment Schedule
at such time applicable to such Performance Share’s Performance Cycle. Except as
specifically otherwise provided in the Plan, herein or by the Committee, forty
percent (40%) of the vested Performance Shares shall be payable to a Participant
in cash only and the remaining sixty percent (60%) of the vested Performance
Shares shall be payable to a Participant in Shares on a one-for-one basis.

 

2



--------------------------------------------------------------------------------

(c) The portion of each Performance Share not earned by the end of the
Performance Cycle relating to such Performance Share shall be forfeited.

 

(d) The total amount of Payment Value due and earned by a Participant on the
Measurement Date of an applicable Performance Cycle shall be paid promptly but
no later than the tenth business day after the Valuation Date except as
specifically otherwise provided in the Plan or herein or by the Committee.

 

(e) The Participant may defer payment of Payment Values until such date, before
or after retirement or other termination of employment, as provided in, and
subject to, the Company’s Employee Deferral Plan.

 

(f) For Payment Values of Performance Shares that are to be paid in cash, the
Arch Chemicals, Inc. Common Stock will be valued at the average of the high and
low sales prices thereof as reported on the consolidated transaction reporting
system for New York Stock Exchange issues on the Valuation Date.

 

(g) With respect to Participants who are “covered employees” within the meaning
of Section 162(m) of the Code, the payment of the Payment Value of the
Performance Shares held by such Participants is expressly conditioned upon the
following events having occurred prior to such payment if required by such
Section: (i) the material terms of the Plan, including the performance measures,
shall have been disclosed to and approved by Arch’s shareholders and (ii) the
Committee shall have certified that the performance measures and other material
terms of the Performance Shares were satisfied in accordance with the terms of
the Award Certificate, this Award Description and the Plan and the payout is
consistent therewith. The Performance Share Awards are hereby designated as
“performance-based” compensation.

 

5. Termination of Employment

 

(a) A Participant’s outstanding Performance Shares not yet earned and payable
under the Payment Schedule relating to a Performance Cycle shall be forfeited if
the Participant ceases to be an employee of the Company or any subsidiary of the
Company for any reason before the end of such Performance Cycle except if the
Committee provides or has provided otherwise (or if delegated by the Committee
to the Chief Executive Officer, the Chief Executive Officer so provides).

 

(b) With respect to any non-forfeited Performance Shares of a terminated
Participant relating to incomplete Performance Cycles, he or she shall be
entitled to the Payment Value at the time provided in and subject to the
applicable Payment Schedule if the Committee (or its delegatee) so decides.

 

6. Change in Control

Unless the Committee or the Board has acted otherwise, upon a Change in Control,
outstanding Performance Shares shall become vested, deemed earned in full and
promptly paid to the Participants in cash (but no later than the tenth business
day after the Change in Control), in each case without regard to payment
schedules and notwithstanding that the applicable performance cycle shall not
have been completed.

 

3



--------------------------------------------------------------------------------

7. Tax Withholding

Federal, state or local taxes as may be applicable to any payout (“withholding
taxes”) shall be deducted as withholding taxes to be paid by the Participant
from the portion of the payout payable in cash.

 

8. Dividend Equivalents

Unless and until the Committee decides otherwise and while a Performance Share
is outstanding, within five business days of each cash dividend payment date
relating to Company Common Stock, the Company will pay to a Participant for each
outstanding Performance Share so held on such dividend payment date a cash
payment equal to the cash dividend payment made on one share of Company Common
Stock on such cash dividend payment date. Performance Shares carry no voting
rights nor shall the holder thereof be entitled to dividends or other rights
enjoyed by shareholders except as otherwise provided in this Section 8.

 

9. Fractional Shares

In the event a payout in the form of Shares, after giving effect to any deferral
of the Share payout to any deferral plan or program of the Company, including
the Employee Deferral Plan, would entitle a Participant to a fractional share of
Arch Chemicals, Inc. Common Stock, such fractional share shall be rounded up to
the next whole number of Shares and the Performance Shares to be paid out in
cash shall be reduced by the same amount of the fractional increase to the
payout in Shares.

 

10. Miscellaneous

 

(a) By acceptance of the award of Performance Shares, each employee agrees that
such award is special compensation, and that any amount paid under the Award
Agreement will not affect

 

  (i) the amount of any pension under any pension or retirement plan in which he
or she participates as an employee of the Company,

 

  (ii) the amount of coverage under any group life insurance plan in which he or
she participates as an employee of the Company,

 

  (iii) the benefits under any other benefit plan of any kind heretofore or
hereafter in effect, under which the availability or amount of benefits is
related to compensation.

 

4



--------------------------------------------------------------------------------

Exhibit I

 

Performance Cycle:    Ending on December 31, 2009. Performance Measure:   
Return on Equity (“ROE”) for the calendar year ending at a Measurement Time.

Payment Schedule:

 

    

Payout

  

Units Forfeited

ROE Equal to or Greater Than the Performance Goal for Year Two at end of Year
Two*    100%*    Not Applicable ROE Equal to or Greater Than the Performance
Goal for Year Three at end of Year Three    100% if no payout for Year Two
occurs; otherwise, not applicable.    Not Applicable ROE That is Less Than the
Performance Goal for Year Three at the End of Year Three and no payout has
occurred    0%    100%

 

* Provided such payout will not occur if it would cause any other performance
share award or performance retention share award granted under the Plan prior to
this award to not payout. In such case, ROE shall not be measured for this award
at the end of Year Two.

No more than one payout may occur for Performance Shares with respect to the
Performance Cycle.

 

5